EXHIBIT 10.8

Friedhelm Blobel, Ph.D.

President and CEO

CONFIDENTIAL

July 5, 2013

Wilson Cheung

Dear Wilson,

I am pleased to offer you a position with SciClone Pharmaceuticals, Inc.(the
“Company”) as its Chief Financial Officer and Sr. Vice President Finance
reporting to me, President and Chief Executive Officer of SciClone
Pharmaceuticals, Inc. The position will be based out of our offices located at
950 Tower Lane, Suite 900 in Foster City, California. Your start date will be
July 16, 2013.

If you decide to join us, you will receive a monthly salary of $29,166.66
(twenty nine thousand one hundred sixty six and sixty six cents) less applicable
withholding (annualized base salary of $350,000.00) which will be paid
semi-monthly in accordance with the Company’s normal payroll procedures. As an
employee, you will be eligible to participate in the Company’s annual bonus
program, under which you will have an annual bonus opportunity targeted at 40%
of your then current annual base salary and which will be earned based on your
achievement of business objectives as established by the Company’s President and
Chief Executive Officer in accordance with the terms of the bonus program. For
the remaining months of 2013 your bonus will be prorated Such bonus, if earned,
shall be paid not later than the date that is two and one-half months following
the close of the year in which such bonus is earned.

As a full-time employee, you and your eligible dependents are also eligible to
participate in the Company’s employee benefits plans and receive benefits
subject to the conditions of those plans; such benefits currently include
health, dental, life and vision insurance. You are also eligible to participate
in the Company’s 401(k) plan. In addition, you will be covered under the
Company’s long-term and short-term disability plans as well as its group-term
life insurance plan. You are eligible to earn paid-time off (PTO) of up to 25
days (200 hours) per calendar year, which is earned ratably semi-monthly. You
are also eligible to participate in SciClone’s Employee Stock Purchase Plan
(“ESPP”). You should note that the Company may modify your salary and the
benefits it provides from time to time as it deems necessary.



--------------------------------------------------------------------------------

Wilson Cheung

July 5, 2013

Page 2

 

In addition, if you decide to join us, it will be recommended at the nextmeeting
of the Company’s Board of Directors (the “Board”) that the Company grant you an
option to purchase 100,000 shares of the Company’s common stock at a price per
share equal to the fair market value per share of the Company’s common stock on
the first day of your employment or the date of grant, as determined by the
Board. Of the 100,000 shares, 50,000 shares will be time based and 50,000 shares
will be performance based. With regard to the time based shares, and subject to
your continued employment, twenty-five percent (25%) of the option shares shall
initially vest (become exercisable) on the first anniversary of your employment
start date (and no shares shall vest before such date) and the remaining shares
shall vest monthly over the next thirty-six (36) months in substantially equal
monthly amounts. With regard to the performance based shares, and subject to
your continued employment, these shares will vest in accordance with you
achieving the following criteria:“successful and timely filing of 10-Qs and
10-Ks for the quarters and years from present through the end of 2014, with the
last 10-K filed in March 2015”. In addition, you will be granted 50,000 time
based Restricted Stock Units (RSU’s) vesting 25% at each of the one, two, three
and four year anniversary or the first open trading window after such
anniversary. The option shares and RSU’s shall be subject to the terms and
conditions of the Company’s stock option plan and an appropriate form of stock
option agreement, which you will be required to sign as a condition of receiving
any option. Over time, additional stock option grants may be made available in
the sole discretion of the Board.

In addition, it will be recommended that the Board approve a Change In Control
and a Executive Severance agreement as well as an Indemnity agreement.

The Company intends that income provided to you pursuant to this Agreement will
not be subject to taxation under Section 409A of the Code. The provisions of
this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code. However, the Company does
not guarantee any particular tax effect for income provided to you pursuant to
this Agreement. In any event, except for the Company’s responsibility to
withhold applicable income and employment taxes from compensation paid or
provided to you, the Company shall not be responsible for the payment of any
applicable taxes incurred by you on compensation paid or provided to you
pursuant to this Agreement.

Notwithstanding anything herein to the contrary, the reimbursement of expenses
or in-kind benefits provided pursuant to this Agreement shall be subject to the
following conditions: (a) the expenses eligible for reimbursement or in-kind
benefits in one taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits in any other taxable year; (b) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to Company’s applicable policies, but in no event later than the end of
the year after the year in which such expense was incurred; and (c) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

SciClone Pharmaceuticals, Inc.

950 Tower Lane, Suite 900 • Foster City, CA 94404 • Tel: (650) 358-3456 • Fax:
(650) 358-3469



--------------------------------------------------------------------------------

Wilson Cheung

July 5, 2013

Page 3

 

For purposes of Section 409A of the Code, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.

We look forward to a mutually beneficial relationship. Nevertheless, you should
be aware that your employment with the Company is for no specified period and
constitutes at-will employment. As a result, you are free to resign at any time,
for any reason or for no reason. Similarly, the Company is free to conclude its
employment relationship with you at any time, with or without cause, and with or
without notice. We request that, in the event of resignation, you give the
Company at least two (2) weeks notice.

Your job offer and employment, is contingent upon the clearance of reference and
background checks satisfactory to the Company.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

In the event of any dispute or claim between you and the Company, including any
claim relating to or arising out of your employment relationship with the
Company, or the termination of your employment with the Company for any reason
(including, but not limited to, any claims of breach of contract, wrongful
termination or age, sex, race, national origin, disability or other
discrimination or harassment), you and the Company agree that all such disputes
shall be fully, finally and exclusively resolved by binding arbitration
conducted by the American Arbitration Association (“AAA”) under the AAA’s
National Rules for the Resolution of Employment Disputes then in effect, which
are available online at the AAA’s website at www.adr.org. The arbitrator shall
permit adequate discovery and is empowered to award all remedies otherwise
available in a court of competent jurisdiction and any judgment rendered by the
arbitrator may be entered by any court of competent jurisdiction. The arbitrator
shall issue an award in writing and state the essential findings and conclusions
on which the award is based. By executing this letter, you and the Company are
both waiving the right to a jury trial with respect to any such disputes. The
Company shall bear the costs of the arbitrator, forum and filing fees. Each
party shall bear its own respective attorney fees and all other costs, unless
otherwise provided by law and awarded by the arbitrator.

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third-party
confidential information to the Company, including that of your former employer,
and that in performing your duties for the Company, you will not in any way
utilize any such information.

 

SciClone Pharmaceuticals, Inc.

950 Tower Lane, Suite 900 • Foster City, CA 94404 • Tel: (650) 358-3456 • Fax:
(650) 358-3469



--------------------------------------------------------------------------------

Wilson Cheung

July 5, 2013

Page 4

 

As with all of our employees, your employment is also subject to our general
employment policies, many of which are described in our Employee Handbook. As a
Company employee, you will be expected to abide by Company rules and standards.
You will be specifically required to sign an acknowledgment that you have read
and that you understand the Company’s rules of conduct, which are included in
the Company Handbook.

As a condition of your employment, you will also be required to sign and comply
with SciClone’s Confidential Disclosure Agreement (CDA) which is attached hereto
as Exhibit B.

Wilson, we are excited about the prospect of having you join the SciClone team
and look forward to a mutually productive and successful relationship.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below as well as Exhibit A. A duplicate original is
enclosed for your records. If you accept our offer, your first day of employment
shall be subject to mutual agreement, but in no event will it be later than
July 16, 2013. This letter, along with any agreements relating to proprietary
rights between you and the Company, set forth the terms of your employment with
the Company and supersede any prior representations or agreements including, but
not limited to any representations made during your interviews, whether written
or oral. This letter, including, but not limited to, its at-will employment
provision, may not be modified or amended except by a written agreement signed
by the Company President and you. This offer of employment will terminate if it
is not accepted, signed and returned by July 11, 2013.

We look forward to your favorable reply and to working with you at SciClone.

 

SciClone Pharmaceuticals, Inc.

950 Tower Lane, Suite 900 • Foster City, CA 94404 • Tel: (650) 358-3456 • Fax:
(650) 358-3469



--------------------------------------------------------------------------------

Wilson Cheung

July 5, 2013

Page 5

 

Sincerely, /s/ Friedhelm Blobel

Friedhelm Blobel, Ph.D.

President & Chief Executive Officer

 

AGREED TO AND ACCEPTED: Signature:   /s/ Wilson W. Cheung Printed Name:   Wilson
Cheung Date:   July 6, 2013

 

SciClone Pharmaceuticals, Inc.

950 Tower Lane, Suite 900 • Foster City, CA 94404 • Tel: (650) 358-3456 • Fax:
(650) 358-3469



--------------------------------------------------------------------------------

Wilson Cheung

July 5, 2013

Page 6

 

Exhibit A

ROLES AND RESPONSIBILITIES OF CFO & SR. VP FINANCE

 

  •  

Establish, conduct and lead the company’s relationship with financial
institutions, investors, analysts and the financial community.

 

  •  

Understand and advise the company on complex financial reporting, including
subsidiary reporting and with businesses across multiple geographies.

 

  •  

Help initiate, advise, value and critique all financial arrangements the company
might consider such as mergers and acquisitions, licensing arrangements, joint
ventures, and strategic alliances and oversee any subsequent financial due
diligence processes.

 

  •  

Plan, direct and control the company’s overall financial plans, policies and
accounting practices, and other administrative functions.

 

  •  

Assure compliance with all NASDAQ and SEC financial regulations and
requirements.

 

  •  

Oversee the preparation of financial statements, balance sheets and cash flow
statements and report operational results as required to Management, the Board
of Directors, shareholders and the SEC.

 

  •  

Along with the CEO and in coordination with the Audit Committee of the Board of
Directors, establish and maintain overall planning, budgeting and operational
processes to ensure proactive planning and control processes.

 

  •  

Manage the IR, finance and accounting functions for the company.

 

  •  

Supports the Company’s investigations into emerging market business practices in
cooperation with the U.S. SEC and Depart of Justice. Will need to focus on
compliance training, certification and monitoring programs.

 

  •  

Oversee global tax structure enabling highly efficient tax liability in multiple
tax jurisdictions; offshore structure, transfer pricing agreements and IRS tax
audit.

 

SciClone Pharmaceuticals, Inc.

950 Tower Lane, Suite 900 • Foster City, CA 94404 • Tel: (650) 358-3456 • Fax:
(650) 358-3469



--------------------------------------------------------------------------------

Wilson Cheung

July 5, 2013

Page 7

 

YEAR ONE CRITICAL SUCCESS FACTORS

 

  •  

Analyze and evaluate current financial and reporting systems, especially in
China. Propose and execute new and improved processes to ensure ongoing
compliance.

 

  •  

Evaluate existing financial functional staff and leadership. Establish a
positive change culture.

 

  •  

Work closely with other functional leaders in Manufacturing, Operations, and
Information Technology to evaluate and implement appropriate strategic and
tactical plans that will enhance operational efficiencies.

 

SciClone Pharmaceuticals, Inc.

950 Tower Lane, Suite 900 • Foster City, CA 94404 • Tel: (650) 358-3456 • Fax:
(650) 358-3469